 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11    JENNIFER MELLO,                                  Case No.: 1:18-CV-01216 AWI JLT
12                  Plaintiff,                         ORDER GRANTING STIPULATION TO
                                                       AMEND THE CASE SCHEDULE
13    v.                                               (Doc. 24)
14    COUNTY OF KERN, a public entity;
      SHERIFF DONNY YOUNGBLOOD, a
15    public employee; DOES 1-10,
16                               Defendants.
17
18          Based upon the stipulation of counsel, the Court GRANTS the stipulation to amend the
19   case schedule as follows:
20          1.     Nonexpert discovery SHALL be completed no later than December 2, 2019;
21          2.     The parties SHALL disclose experts no later than December 23, 2019 and
22   rebuttal experts no later than January 21, 2020. Expert discovery SHALL be completed no
23   later than February 17, 2020;
24          3.     Non-dispositive motions, if any, SHALL be filed no later than January 31, 2020
25   and heard no later than February 28, 2019;
26          3.     Dispositive motions, if any, SHALL be filed no later than April 9, 2020 and
27   heard no later than May 25, 2020;
28


                                                   1
 1           4.      The pretrial conference is CONTINUED to August 13, 2020 at 10:00 a.m., in
 2   courtroom 2;
 3           5.       The trial conference is CONTINUED to October 13, 2020, at 8:30 a.m., in
 4   courtroom 2, (three to four-day estimate).
 5           6.      The parties may jointly request a settlement conference if they believe one is
 6   likely to be fruitful.
 7
 8   IT IS SO ORDERED.
 9
         Dated:     July 18, 2019                              /s/ Jennifer L. Thurston
10                                                        UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
